SECOND AMENDMENT TO
AMENDED AND RESTATED
SALARY CONTINUATION AGREEMENT


This Second Amendment (the “Amendment”) to the Amended and Restated Salary
Continuation Agreement, dated as of July 6, 2006 and as amended December 16,
2008 (the “Agreement”), by and among Peoples Federal Savings Bank (the “Bank”)
and Thomas J. Leetch (the “Executive”) is effective as of March 1,
2011.  Capitalized terms which are not defined herein shall have the same
meaning as set forth in the Agreement.


WHEREAS, the parties desire to amend the Agreement in order to increase the
Executive’s annual normal retirement benefit set forth in Section 2.1 of the
Agreement; and


WHEREAS, pursuant to Section 8.1 of the Agreement, the Agreement may be amended
by a written agreement signed by the Bank and the Executive.


NOW, THEREFORE, the Agreement is hereby amended as follows:


1.  Section 2.1.1 is hereby amended and restated to read in its entirety as
follows:
 
“2.1.1           Amount of Benefit.  The annual benefit under Section 2.1 is One
Hundred Seventy Five Thousand ($175,000).”
 
2.  Schedule A shall be updated to reflect the change in the amount of benefit
provided in Section 2.1.1 as set forth in this Amendment.
 
[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Bank, on behalf of its duly authorized officer, and the
Executive have caused this Amendment  to be executed as of the dates provided
below.
 

   
PEOPLES FEDERAL SAVINGS BANK
           
April 14, 2011
 
By: /s/ Christopher Lake
Date
 
Print Name: Christopher Lake
               
EXECUTIVE
           
April 14, 2011
 
/s/ Thomas J. Leetch
Date
 
Thomas J. Leetch